FEDERATED MDT SERIES NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD MARCH 5, 2010 TO SHAREHOLDERS OF FEDERATED MDT SMALL CAP VALUE FUND, a portfolio of Federated MDT Series (the “Trust”): A special meeting of the shareholders of Federated MDT Small Cap Value Fund (the “Federated Small Cap Value Fund” or the “Acquired Fund”) will be held at 4000 Ericsson Drive, Warrendale, Pennsylvania 15086-7561, at 2:00 p.m. (Eastern Time), on March 5, 2010, for the following purpose: 1. For shareholders of the Federated Small Cap Value Fund to approve or disapprove a proposed Agreement and Plan of Reorganization pursuant to which Federated MDT Small Cap Core Fund (the “Federated Small Cap Core Fund” or the “Acquiring Fund”), a portfolio of the Trust, would acquire the assets of the Federated Small Cap Value Fund in exchange for Class A Shares, Class C Shares and Institutional Shares of the Federated Small Cap Core Fund to be distributed pro rata by the Federated Small Cap Value Fund to shareholders of its Class A Shares, Class C and Institutional Shares, respectively, in complete liquidation and dissolution/termination of the Federated Small Cap Value Fund. As a result of the reorganization, each shareholder of Federated MDT Small Cap Value Fund will become a shareholder in corresponding shares of the Federated MDT Small Cap Core Fund. The Board of Trustees of the Trust has fixed December 31, 2009, as the record date for determination of shareholders entitled to vote at the special meeting. By Order of the Board of Trustees, /s/ John W. McGonigle John W.
